Citation Nr: 1643330	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  12-12 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for esophageal reflux disease with status post-esophageal sphincter tone ("gastrointestinal disability").

3.  Entitlement to an increased rating for ischemic heart disease/coronary artery disease ("heart disability"), rated initially as 10 percent disabling, and as 30 percent disabling from September 8, 2009.

4.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for more 20 years, including from January 1961 to April 1965 in the Air Force, from October 1966 to October 1969 in the Army, and from April 1974 to July 1987 in the Navy.  His decorations include a National Defense Service Medal, Vietnam Service Medal, and Sea Service Ribbons.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and March 2011 ratings decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The January 2010 rating decision granted service connection for PTSD, assigning a 10 percent rating, and the gastrointestinal disability, assigning a noncompensable rating, both effective July 23, 2008.  The March 2011 rating decision granted service connection for the heart disability, assigning a 10 percent rating effective July 23, 2008 and a 30 percent rating from March 10, 2010.

In April 2012, during the pendency of appeal, the RO increased the initial rating for PTSD to 30 percent.  In February 2016, the RO increased the rating for the heart disability to 30 percent, effective September 8, 2009.  These decisions constitute partial grants of the benefits sought on appeal; the issues therefore remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran notified the Board in April 2012 that he did not want a Board hearing.

The Board remanded the case for further development in May 2014.  The AOJ was instructed to associate private treatment records and VA treatment records with the claims file, and obtain medical opinions on the severity of the Veteran's PTSD and gastrointestinal disability.  Private treatment records and VA treatment records have since been associated with the claims file, and the Veteran was provided with VA PTSD and gastrointestinal examinations in December 2014 and February 2015.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period of appeal, the Veteran's PTSD is productive of a disability picture that more nearly approximates that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due mild and transient symptoms of depressed mood and social anxiety.  There is no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing effective work and social relationships.

2.  For the entire period of appeal, the gastrointestinal disability is manifested by abdominal pain with at least intermittent epigastric tenderness and regurgitation, without evidence of dysphagia, pyrosis, or substernal, arm, or shoulder pain.

3.  For the entire period of appeal, the heart disability is manifested by a workload of 5-7 METs (metabolic equivalents), without evidence of acute congestive heart failure in the past year or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1.  For the entire period of appeal, the criteria for the assignment of a disability evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  For the entire period of appeal, the criteria for the assignment of an initial disability evaluation of 10 percent for the gastrointestinal disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Codes 7399-7346 (2015).

3.  For the period of appeal prior to September 8, 2009, the criteria for the assignment of a disability evaluation of 30 percent for the heart disability have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).

4.  For the period of appeal from September 8, 2009, the criteria for the assignment of a disability evaluation in excess of 30 percent for the heart disability have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided notice letters to the Veteran in January 2009 and March 2010, prior to the adjudication of the increased rating claims.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).         
                                                                                                                                                                                                                                                                                                                            
The Veteran's claims for higher initial ratings are downstream issues, which were initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice with regard to the claims.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his increased ratings claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the increased rating claims on their merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to these claims, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs), VA medical records, and private treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the increased rating claims. 

The Veteran underwent VA examinations in September 2009, October 2009, May 2010, December 2014, and February 2015 to obtain medical evidence regarding the nature and severity of the PTSD, gastrointestinal disability, and heart disability.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature, etiology, and severity of any diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the increased rating claims.

II.  Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  PTSD

The Veteran contends without further elaboration that his PTSD is worse than it is rated, based on the severity of his symptoms.  See the March 2010 notice of disagreement; May 2012 VA Form 9.

The rating criteria for rating mental disorders, including PTSD, reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in May 2012.  Therefore, the new version of the Schedule for Rating Disabilities is not for application in the instant appeal.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

After careful review, the Board finds that for the entire period of appeal, the PTSD does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 30 percent under Diagnostic Code 9411.

Treatment records indicate that the Veteran had a psychological evaluation by a private psychologist, Dr. R.O., in August 2008.  The Veteran reported that he was married for 16 months after returning from Vietnam and had been married to his second wife since 1976, with two sons and four grandchildren.  He indicated that he was estranged from one son but had a positive rapport with his other son and was involved with his grandkids.  He also reported that he had worked at the Kennedy Space Center since 1989, but was on medical disability leave due to his heart disability.  The Veteran stated that he played pool socially once per week and enjoyed the solitude of using his telescope and metal detector.  He reported that he had no history of treatment for depression symptoms.  The Veteran endorsed symptoms of suicidal thoughts (nothing that his religious convictions precluded any "acting-out" impulses), mild depression including loss of motivation and interest in activities he previously enjoyed, sleep impairment including nightmares, hypervigilance, avoidance of crowds, emotional numbing, survivor's guilt, poor impulse control, memory and concentration impairment, and anxiety in social situations.  After administering a Minnesota Multiphasic Personality Inventory (MMPI-2) and conducting a clinical interview, Dr. R.O. diagnosed PTSD with symptoms of mild depression and concurrent anxiety symptoms.  Dr. R.O. opined that the Veteran's interests were insular and very limited, and that family dynamics were essentially intact but compromised by the Veteran's avoidant behavior patterns.  He assigned a GAF score of 53, noting that the Veteran had not established or maintained social relationships.

In September 2009, the Veteran had a VA PTSD examination.  He indicated that he was not currently being treated for a mental disorder, and reported symptoms of isolation and lack of socializing, avoiding gatherings, avoiding noise and crowds, having no close friends and liking to stay away from others, depressed mood, sleep difficulties, variable appetite, being tired and lethargic, concentration difficulties, and impaired sleep.  He reported that his symptoms were variable, on-and-off, and mild.  The Veteran stated that his marriage was positive and his wife was his best friend, and that his son and two grandkids were living with him.  The Veteran stated that he enjoyed his grandchildren, taking them on field trips and to and from school.  He also stated that he did not socialize but had childhood friends with whom he kept in contact.  His daily activities included taking care of chores, errands, running the house, dropping off and picking up the grandchildren, doing activities with the grandchildren, occasional cooking, and family visits.  The Veteran reported having retired from work in 2008 due to age or duration of work.  Upon examination, the Veteran had a cooperative and friendly attitude, appropriate affect, relaxed mood, and was oriented to person, time, and place.  The examining psychologist found that the Veteran had appropriate behavior, good impulse control, ability to maintain minimum personal hygiene, and ability to manage his financial affairs.  The Veteran was not found to have panic attacks, homicidal thoughts, or suicidal thoughts.  His GAF score was 70.  The examiner opined that the Veteran's symptoms did not require continuous medication and were not severe enough to interfere with occupational and social functioning.

In October 2009, the Veteran had another psychological evaluation by Dr. R.O. The Veteran stated that he had stopped working in September 2008 because of his inability to accommodate stress after working for 20 years as a security guard.  He reported symptoms of increasing irritability and low frustration tolerance that necessitated discontinuation of employment.  He also reported that he did not think he should carry a gun with the way he was feeling, and that his mistrust of others also contributed to his decision to stop working.  Dr. R.O. noted that the Veteran's depression symptoms had become increasingly disruptive, as he avoided contact with his adult children and isolated himself from his family by watching television alone in his room.  He reported psychological estrangement from his extended family, and emotional blunting and psychological detachment were disruptive of most psychosocial relationships.  He also avoided hunting, which he used to participate in, due to aversion to killing any life form, secondary to his tour in Vietnam.  Dr. R.O. found the Veteran's GAF score to be 48, opining that he demonstrated occupational and social impairments with deficiencies in his capacity to maintain a normal workday or work week without manifesting disruptive cognitive, emotional, or behavioral symptoms.  Dr. R.O. further opined that the Veteran's PTSD resulted in marked impairment in his capacity to accommodate for acute transient stress.  His comprehension, reasoning, and judgment were vocationally compromised, and his capacity to acquire and maintain effective interpersonal relationships was moderately impaired.  

VA treatment records indicate that in December 2009, the Veteran endorsed feeling hopeless about the present or future, but denied having thoughts of suicide.  

In a March 2010 consultation for other disabilities, the treating doctor, Dr. P.Y., noted that the Veteran was a very articulate person who became somewhat emotional when discussing his PTSD issues.  Dr. P.Y. indicated that he would describe the Veteran's demeanor as emotional but suppressed, with learned control and discipline.

The Veteran also had a third psychological evaluation by Dr. R.O. in March 2010.  He asserted that he remained socially avoidant, eschewed community events because of his acute anxiety symptoms, and did not attend church because of symptoms of anxiety and panic.  Social interactions resulted in rapid and extreme physical impairments.  In addition, the Veteran's gastrointestinal issues, diabetes, and cardiovascular disease also precluded his ability to participate in normal social and vocational responsibilities.  Dr. R.O. assigned a GAF score of 40, and indicated that the Veteran could not perform sustained, gainful employment because of the severity of his cognitive, emotional and physical limitations, and that mild transient stressors resulted in rapid and extreme symptoms of psychological decompensation.  

In a December 2010 VA appointment, the Veteran denied having thoughts of hurting himself or someone else in the past month, and depression screening was negative.  There were also no signs or symptoms of abuse or neglect observed.

In December 2011, there was again no signs or symptoms of abuse or neglect observed.  The Veteran denied having suicidal or homicidal thoughts, and results of a depression screening and a PTSD screening were negative.

The Veteran was seen again by Dr. R.O. in May 2012.  The Veteran reported that since acquiring his gastrointestinal disability in Vietnam, exposure to minimal transient stress resulted in fecal incontinence with urgency, and that much of his social withdrawal and insular lifestyle was due to rapid and extreme manifestation of gastrointestinal distress symptoms.  He noted that he terminated his employment at the Kennedy Space Center  because of his inconsistencies of availability for work secondary to his gastrointestinal problems.  His stress symptoms also necessitated aborting participation in most social and community events, and his avoidant behaviors had deleterious  effects within his marital, familial, social, and vocational functioning.  The Veteran also reported cognitive disruptions with intrusive and ruminating thought patterns of anxiety symptoms, depressive symptoms, and sleep impairment.  His recreational activities were limited to fishing and yard work.  Dr. R.O. diagnosed PTSD, major depression, and somatization disorder, indicating a GAF score of 38.

In November 2013, there was again no signs or symptoms of abuse or neglect observed.  The Veteran denied having suicidal or homicidal thoughts, results of a depression screening were negative, and the results of a PTSD screening were positive.  

Dr. R.O. again evaluated the Veteran in June 2014, and found that the Veteran experienced total occupational and social impairment due to PTSD, major depression, and psychological factors affecting medical conditions.  Dr. R.O. noted that the Veteran's GAF score was still 38, and symptoms included depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impairment of short and long term memory; flattened affect; difficulty understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances including work or a work-like setting; inability to establish and maintain effective relationships; suicidal ideation; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

The Veteran was afforded another VA PTSD examination in February 2015.  The Veteran reported that he retired from his job in 2008 due to his heart conditions, that he volunteered at his grandson's school in the cafeteria and going on field trips, and had a good marriage with his wife who was his best friend.  The examining psychologist opined that the Veteran had a formally diagnosed mental condition, but his symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The VA examiner noted that Dr. R.O. and  Dr. P.Y. were well-known to VA, and that their reports and findings have been of little merit in assessing mental conditions.  The examiner noted that the doctors did not review STRs or VA treatment records.  The examiner further noted that the Veteran had not been in mental health treatment beyond evaluations, and concluded that he was "in marked disagreement" with Dr. R.O.'s findings.  The examiner asserted that Dr. R.O.'s assigned GAF score of 38 was not supported by the record or by the examiner's evaluation of the Veteran at the time of the examination, noting that individuals with a GAF score of 38 would demonstrate impairment in reality testing, illogical or obscure speech, and major impairment in several areas such as work, family relations, judgment, thinking, and mood.  There would be evidence of family neglect, avoidance of family, severe suicidal ideation, obsessive rituals, criminal acts, and frequent conflicts with others.  Hospitalization would be part of the individual's history.  However, this Veteran did not display any of the noted problems; rather, he was oriented and "quite cogent" during the examination.  His mood was euthymic, pleasant, and happy.  He did not display or report problematic speech, and he did not report frustration tolerance, irritability, or depressed mood.  He was active with his wife and family, participating in a wide variety of social, interpersonal, and child rearing activities, including volunteer child care activities, outdoor activities, and picnics.  The Veteran also went to veteran service clubs and there was absolutely no evidence or report of family neglect or abuse.  The Veteran professed a strong love of and bonding with his family.  There was no criminal activity, the Veteran did not report psychological decompensation, and VA mental health screenings between 2009 and 2015 were negative for depressive symptoms, suicidal or homicidal ideation, and abuse or neglect.  The Veteran took the SIMS, a multi-axial, self-administered screening measure to discriminate between the presence of psychopathology or cognitive defect versus the presence of feigned symptoms.  His score was "significantly far above" the SIMS cutoff, suggesting that the Veteran endorsed a high frequency of symptoms that are highly atypical in patients with genuine psychiatric or cognitive disorders.  The examiner opined that based on records reviewed, past examinations, ongoing medical observations, and evaluation in the examination, significant symptom exaggeration and fabrication were present and motivated by strong secondary gain factors to garner increased compensation.  He further clarified that the Veteran experienced transient, mild, and expected reactions to psychosocial stressors, which did not interfere with or impair functioning.  

In an April 2015 VA appointment, the Veteran denied having suicidal or homicidal thoughts in the past 12 months.  There were no signs or symptoms of abuse or neglect observed, and results of a depression screening were negative.  A PTSD screening was positive.

The Board carefully considered the VA medical opinions and Dr. R.O.'s medical opinion, and finds that there is no probative value in Dr. R.O.'s opinions.  First, it does not appear that Dr. R.O. reviewed any of the Veteran's STRs or other treatment records contained in the claims file before rendering his opinions.  Rather, he appeared to have relied solely on the verbal history given by the Veteran and the examination findings.  Second, Dr. R.O. did not disclose the Veteran's scores on the MMPI-2, which could be used for review or independent interpretation.  Dr. R.O. merely stated in the August 2008 evaluation report that results were valid and there was no overt attempt made to deny or exaggerate psychological symptoms.   He noted the typical behavior and thoughts of individuals with similar profiles, but did not discuss what the Veteran's score indicated with regard to any psychiatric diagnosis or behavior.  Third, Dr. R.O.'s medical opinions are based on inconsistent statements by the Veteran.  Specifically, the Veteran indicated that he was on medical leave from his job due to his heart condition in the August 2008 evaluation, he stated that he had stopped working because of his inability to accommodate stress in the October 2009 evaluation, and he attributed his termination of employment to his gastrointestinal problems in the May 2012 evaluation.  See Black v. Brown, 5 Vet. App. 177, 180 (1993) (finding medical opinions inadequate when they are not supported by medical evidence); Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).   

In contrast to Dr. R.O.'s opinions, the Board finds the September 2009 and February 2015 VA examiners' opinions to be probative.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The opinions were rendered after reviewing the Veteran's claims file, which included VA medical records and private medical records, including Dr. R.O.'s opinions; soliciting a medical and social history from the Veteran; and conducting a mental status examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The February 2015 VA opinion is particularly probative because the examiner considered past evidence and provided a detailed justification for his opinion.  He expressly discussed and considered Dr. R.O.'s conclusions and opinions, VA treatment records, and results of the September 2009 VA examination.  As such, the VA medical opinions outweigh the opinions by Dr. R.O.

Furthermore, as discussed above, the Veteran has made inconsistent and contradictory statements regarding his PTSD symptoms.  In addition to contradictory statements about the reasons he stopped working, the Veteran indicated to Dr. R.O. in August 2008 that he had thoughts of suicide and consistently endorsed symptoms of depression.  However, VA treatment reports show that the Veteran consistently denied having thoughts of suicide, and that he also consistently denied symptoms of depression.  In addition, results of VA PTSD screenings were negative until November 2013.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, the Board finds that the Veteran's lay assertions alone are not sufficient to establish the severity of his PTSD.

Thus, for the entire period of appeal, the weight of the competent and credible evidence preponderates against the assignment of a rating in excess of 30 percent for the Veteran's PTSD.  The probative evidence establishes that the PTSD does not more nearly approximate occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent rating under Diagnostic Code 9411.

The Board finds that the weight of the competent and credible evidence shows that for this period of appeal, the Veteran's PTSD manifested by transient, mild, and expected reactions to psychosocial stressors, which were not severe enough to interfere with occupational and social functioning.  The February 2009 VA examiner assigned a GAF score of 70, which is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV.  In addition, both VA examiners found that the Veteran was active with his wife and family, participating in social, interpersonal, and child rearing activities with his grandchildren.  The Veteran also went to veteran service clubs and there is no evidence or report of family neglect or abuse.  The Veteran professed a strong love of and bonding with his family.  There was no criminal activity, the Veteran did not report psychological decompensation.  The Veteran worked for 20 years after his military service and reported that he was asked to be management.  Information from his former employer, the Kennedy Space Center, shows that the reason for termination of employment was that the Veteran's contract ended.  Such impairment warrants no more than a 30 percent disability rating.

Thus, the Board also finds that for this period of the appeal, the evidence preponderates against the assignment of a 50 percent rating for the Veteran's PTSD.  The evidence establishes that the PTSD symptoms did not more nearly approximate occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent rating under Diagnostic Code 9411.  The Veteran was not found to have a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130.  

Although the Veteran reported symptoms including isolation and lack of socializing, avoiding gatherings, avoiding noise and crowds, having no close friends and liking to stay away from others, depressed mood, sleep difficulties, variable appetite, being tired and lethargic, concentration difficulties, and impaired sleep in the February 2009 VA examination, those symptoms are not of such frequency and severity to result in occupational and social impairment with reduce reliability and productivity.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  Significantly, in the February 2015 VA examination, the Veteran did not report frustration tolerance, irritability, or depressed mood; rather, he reported being active with his wife and family, participating in a wide variety of social, interpersonal, and child rearing activities, including volunteer child care activities, outdoor activities, and picnics.  In addition, the September 2009 and February 2015 VA examiners noted the Veteran was not engaged in mental health treatment or taking any medication for PTSD.  In Jones v. Shinseki, 26 Vet.App. 56, 63 (2012), the Court held that the Board may not deny entitlement to a higher evaluation on the basis of relief provided by medication when the effects of medication are not specifically contemplated by the rating schedule. However, DC 9411 expressly authorizes VA to take into account the ameliorative effects of medication when evaluating PTSD. 38 C.F.R. § 4.130, DC 9411 (providing a noncompensable PTSD evaluation when, inter alia, "symptoms are not severe enough ... to require continuous medication" and a 10% PTSD evaluation when, inter alia, "symptoms [are] controlled by continuous medication").  In short, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in occupational and social impairment with reduced reliability and productivity to warrant a higher 50 percent evaluation at any point during the period of appeal.





IV.  Gastrointestinal Disability

The Veteran contends without further elaboration that his gastrointestinal disability is worse than it is rated, based on the severity of his symptoms.  See the March 2010 notice of disagreement; May 2012 VA Form 9.

The Veteran's gastrointestinal disability is rated under Diagnostic Codes 7399-7346. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen. The provisions of 38 C.F.R. § 4.27  provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99. 38 C.F.R. § 4.27 . Here, the hyphenated diagnostic code indicates that a condition of the digestive system (Diagnostic Code 7399) is rated under the criteria for hiatal hernia (Diagnostic Code 7346).

Under Diagnostic Code 7346, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  (Material weight loss is not defined in Diagnostic Code 7346, but "substantial weight loss" is defined under 38 C.F.R. § 4.112 as a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer, and "minor weight loss" is defined as a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer under.)  38 C.F.R. § 4.114, Diagnostic Code 7346.

A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

A 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  

After careful review, the Board finds that for the entire period of appeal, the gastrointestinal disability more closely approximates the schedular criteria for the assignment of a 10 percent disability rating under Diagnostic Code 7346.

The Veteran had a VA gastrointestinal examination in October 2009.  He reported that when he eats, he must wait at least 4 hours before he can lay down or the food will come up.  He also reported having nausea and vomiting less than weekly, diarrhea 12 times per week, constipation, and early satiety.  He denied having periods of incapacitation due to stomach or duodenal disease, and having gnawing or burning pain.  Upon examination, he weighed 184.6 pounds and there were no signs of significant weight loss or malnutrition.  The Veteran had epigastric and right upper quadrant tenderness to palpation.  

VA treatment records indicate that in an October 2009 Agent Orange examination, the Veteran denied having a change in weight.  His abdomen was soft, nontender, and had positive bowel sounds.  In December 2009, the Veteran weighed 183.7 pounds.  He denied having weight loss, abdominal pain, nausea, vomiting, and diarrhea.

In March 2010, the Veteran was evaluated by a private physician, Dr. P.Y.  He reported symptoms of severe constipation (average 5 days), followed by several days of diarrhea.  He reported that he could not drink water without triggering immediate diarrhea in that stage of his symptoms, and must take nourishment in self-learned stages during the diarrhea phase of his condition.  He self-treated with "aggressive use" of over-the-counter Imodium, which helped only minimally.  On examination, the Veteran's abdomen was moderately extended and percussion was solid in all quadrants.  There was no evidence of peristalsis and the normal gastric air bubbled could not be percussed or palpated.  Dr. P.Y. suggested that the proper descriptive term for the Veteran's condition would be "chronic neurogenic irritable bowel syndrome (IBS)."

Private treatment reports dated in November 2010 show that the Veteran's abdomen was found to be soft, benign, nontender, and without ascites.  Private treatment reports dated in February 2011 indicate that the Veteran had no history of ulcer or bowel problem, and his abdomen was soft, nontender, and had bowel sounds in all four quadrants.

In August 2012, the Veteran had a small bowel follow through, which was unremarkable.  The loops of the bowel were normal and coarse in caliber with no evidence of stricture, obstruction, or fistula formation.  He also had an upper endoscopy, which revealed normal mucosa in the whole esophagus, a medium hiatal hernia, erythema and erosion in the antrum and stomach body, and normal mucosa in the first part of the duodenum and second part of the duodenum.

In a cardiology treatment record dated in June 2012, the Veteran's abdomen was noted to be soft, benign, and nontender.  He weighed 191 pounds.  In June 2013, he weighed 190 pounds.  In June 2014, the Veteran again weighed 190 pounds and he was noted to have no change in bowel habits.  

The Veteran had another VA examination for his gastrointestinal disability in December 2014.  He reported having to wait at least four hours before going to bed, and that he could not drink mild or water because he got diarrhea.  The examiner indicated that the Veteran had regurgitation and no other pertinent physical findings, signs, or symptoms related to his gastrointestinal disability.  

After careful review of the lay and medical evidence of record, the Board finds that an initial rating of 10 percent for the gastrointestinal disability is warranted under Diagnostic Code 7346.  Under this diagnostic code, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Here, the Veteran consistently reported symptoms of abdominal pain.  In addition, in the October 2009 VA examination he was noted to have epigastric tenderness, and in the December 2014 VA examination he was noted to have regurgitation, which warrants a 10 percent rating.  

A rating in excess of 10 percent for the Veteran's gastrointestinal disability, however, is not warranted for any period of the appeal.  Throughout the appeal period, there is no evidence dysphagia, pyrosis, substernal pain, arm pain, or shoulder pain.  In addition, the evidence does not show a disability picture productive of a "considerable" impairment of health, to warrant a 30 percent rating under Diagnostic Code 7346.

There is also no other diagnostic code that would be appropriate to evaluate the Veteran's gastrointestinal disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In this regard, the Board notes that the Veteran has not been diagnosed with esophagus stricture or spasm, adhesions of peritoneum, an ulcer, a liver condition, cholecystitis, resection of the small or large intestine, involuntary bowel movements requiring use of pad, stricture of rectum and anus, hemorrhoids, malignant or benign neoplasms of the digestive system, chronic liver disease, pancreatitis, vagotomy, or hepatitis to render those diagnostic codes applicable.  Moreover, 38 C.F.R. § 4.114 states that ratings under diagnostic codes 7301 through 7329, inclusive, will not be combined with each other; a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, which, in this case, is best reflected by the diagnostic code for a hiatal hernia. 

In sum, an initial rating of 10 percent for the gastrointestinal disability for the entire period of appeal is warranted and the appeal is granted to that extent.  The preponderance of the evidence is against the award of a rating in excess of 10 percent for the gastrointestinal disability for the entire period of appeal.  As a preponderance of the evidence is against the award of an evaluation in excess of 10 percent, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

V.  Heart Disability

The Veteran contends without further elaboration that his heart disability is worse than it is rated, based on the severity of his symptoms.  See the May 2011 notice of disagreement; May 2012 VA Form 9.
The Veteran's heart disability is rated under Diagnostic Code 7005, for arteriosclerotic heart disease (coronary artery disease), which provides for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id. 

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2). 

VA revised the regulation that pertains to the evaluation of specified cardiovascular disorders, those rated under Codes 7000 through 7007, 7011, and 7015 through 7020, effective October 6, 2006.  See 38 C.F.R. § 4.100.  The revised regulation did not alter the rating criteria under Diagnostic Code 7005 as outlined above; however, it contains the following new provisions:  (1) in all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.  (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis.  (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.

Period of Appeal from July 23, 2008 to September 8, 2009

After careful review, the Board finds that for this period of appeal, the heart disability more closely approximates the schedular criteria for the assignment of a 30 percent disability rating under Diagnostic Code 7005.

Private treatment reports dated in August 2004, showed a Cardiolite stress test with findings of negative stress induced ischemia.  A left heart catheterization was done in October 2004, which showed coronary artery disease.  

In June 2014, a private physician, Dr. R.P., submitted an Ischemic Heart Disease (IHD) disability benefits questionnaire, indicating that results of a September 8, 2009 exercise test showed a METs level of 5-7 METs, without dyspnea, fatigue, angina, dizziness, or syncope.  

There is no further evidence on the Veteran' heart disability for this period of the appeal.  The Board notes that the RO assigned a 10 percent rating based on the fact that there was no showing of a workload of greater than 5 METs but not greater than 7 METs, and increased the rating to 30 percent effective September 8, 2009 based on the June 2014 statement by Dr. R.P.  However, due to the relatively short period of the appeal without evidence of a disability warranting a 30 percent rating, and affording the Veteran the benefit of the doubt, the Board finds that a 30 percent rating is warranted for the period of appeal prior to September 8, 2009.  

After careful review, the Board finds that for the entire period of appeal, the heart disability does not more closely approximate the schedular criteria for the assignment of a disability rating in excess of 30 percent under Diagnostic Code 7005.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

Here, for the period of appeal (from the July 23, 2008 effective date), there is no evidence of acute congestive heart failure, workload between 3 and 5 METs, or left ventricular dysfunction with a 30-50 percent ejection fraction.

In a September 2009 VA PTSD examination, the Veteran was noted to be taking Plavix, Zocor, and Aspirin to treat his heart condition.  

In May 2010, the Veteran had a VA examination.  He reported having non-exertional chest pain occurring on average every other week, lasting seconds to moments.  He did not have dizziness or edema, but he did have dyspnea on severe exertion.  He was noted to be stable, and the examiner noted that the Veteran had no history of congestive heart failure.  Stress test estimated results indicated an estimated 5-7 METs.  

Private cardiology treatment records indicate that in June 2012, the Veteran's S1 and S2 were normal, and there was no heart murmur, gallop, rub, or click.  In June 2013, the Veteran denied having dizziness, chest pain, or palpations.  An electrocardiogram (ECG) revealed normal sinus rhythm.  In June 2014, the Veteran again denied having dizziness, chest pain, or palpitations.  An ECG revealed sinus bradycardia with supraventricular extrasystoles and nonspecific sinus tachycardia changes.  

In the questionnaire submitted in June 2014 by Dr. R.P., the Veteran was noted to have a left ventricular ejection fraction of 60 percent in October 2009.  

In reviewing all the evidence of record, the Board finds that a 30 percent evaluation is appropriate for the entire period on appeal.  A higher evaluation is not warranted, as the Veteran's heart disability is not manifested by congestive heart failure, a workload of less than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

The Board has also considered whether a separate and/or higher rating may be assigned for the Veteran's heart disability.  There is no evidence, however, that the Veteran's heart disorder would be better classified under a different diagnostic code in 38 C.F.R. § 4.104.  The remaining heart codes all have the same criteria as Diagnostic Code 7005, for which the Veteran has already been assigned a 30 percent evaluation.  See e.g., Diagnostic Codes for valvular heart disease, pericarditis, hypertensive heart disease, and cardiomyopathy.

In addition to the medical evidence, the Board has considered the Veteran's statement in support of his claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 38 C.F.R. § 3.159(a)(2).

However, as a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his heart disability in relation to the applicable rating criteria.  The VA examiners and the private physicians have taken into account the Veteran's subjective complaints and performed objective testing to determine the overall severity of his heart disability.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In sum, the Board finds that there is no probative evidence of record to support an increased rating for the Veteran's heart disability at any time during this appeal period.  As a preponderance of the evidence is against the award of an evaluation in excess of 30 percent, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

VI.  Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including depressed mood, social anxiety, abdominal pain, regurgitation, and a workload of 5-7 METs are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.

A higher initial rating of 10 percent, but no more, for the gastrointestinal disability is granted.

For the appeal period prior to September 8, 2009, an increased rating of 30 percent, but no more, for the heart disability is granted.

For the appeal period from September 8, 2009, a rating in excess of 30 percent for the heart disability is denied.


REMAND

A TDIU award of benefits may be granted where the schedular rating is less than total, but when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

Here, the Veteran's service-connected disabilities include PTSD (rated as 30 percent disabling), a heart disability (30 percent disabling), a gastrointestinal disability (10 percent disabling), diabetes mellitus type II (10 percent disabling), and right lower extremity peripheral vascular disease associated with diabetes mellitus type II (noncompensable).  As such, because no disability is rated as at least 40 percent disabling, the combined rating percentage criteria for TDIU consideration under 38 C.F.R. § 4.16(a) are not met.

Although the Veteran does not meet the rating requirements for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a), a TDIU may be granted alternatively on an extra-schedular basis under § 4.16(b) if it is established that the Veteran is indeed unemployable on account of his service-connected disabilities.

The Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the Director of Compensation Service for the initial adjudication.  See 38 C.F.R. § 4.16(b) (2014); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of the Compensation Service or designee determines that an extra-schedular TDIU is not warranted does the Board then have jurisdiction to decide the extra-schedular claim on its merits.  In this case, the Veteran contends that he retired from working in 2008 due to service-connected PTSD, gastrointestinal disability, and/or his heart disability.  Thus, because there is evidence that the Veteran maybe unemployable due to service-connected disabilities, the issue of entitlement to a TDIU is being referred to the Director of the Compensation Service for the initial adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the issue of entitlement to TDIU to the Director of Compensation Service for consideration of assignment of an extraschedular rating for TDIU, pursuant to 38 C.F.R. § 4.16(b).  

Prior to submission of the claim to the Director of Compensation Service, prepare a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to TDIU.  

2.  Re-adjudicate the issue, and if it remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


